Citation Nr: 0208982	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  99-11 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of $1,090.27, including 
the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel





INTRODUCTION

The veteran had active service from April 1976 to November 
1978.  This appeal is being pursued on behalf of the veteran 
by her current legal guardian.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was previously remanded for additional 
evidentiary and procedural development and that the action 
requested in the Board's remand has been accomplished to the 
extent necessary for current appellate review.


FINDINGS OF FACT

1.  An overpayment was not properly created as the Department 
of Veterans Affairs (VA) had notice that the veteran was 
hospitalized in a VA facility at the time it disbursed the 
funds that created the overpayment.  

2.  The VA was solely responsible in the creation of any 
overpayment.  


CONCLUSION OF LAW

An overpayment of compensation benefits in the amount of 
$1,090.27 was created based solely on administrative error on 
the part of the VA; therefore, the indebtedness was not 
properly established.  38 U.S.C.A. §§ 5107, 5112 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.500 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that this matter has already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. § 5103A (West Supp. 2001) (VCAA).  In this 
regard, while the Board does recognize that its previous 
remand did request further adjudication as to the issue of 
the creation of the veteran's overpayment, and this is not 
specifically discussed within the supplemental statements of 
the case in February and June 2001, since the outcome 
occasioned by the Board's action is favorable to the veteran, 
the Board's action can not be considered prejudicial to the 
veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).  
Therefore, the Board finds that this case is ready for 
appellate consideration.  

The Board finds that most of the salient facts are not in 
dispute.  The record reflects that the veteran is service 
connected for schizophrenia that has been rated 100 percent 
disabling, effective since May 1996.  The 100 percent rating 
was assigned by a rating decision in May 1997, and notice of 
this determination was sent in June 1997 to the veteran's 
then most recent address of record, which was the Department 
of Veterans Affairs Medical Center (VAMC) located in 
Brecksville, Ohio.  The veteran had been hospitalized at the 
VAMC since November 15, 1996 and the record reflects that she 
was not discharged from this facility until July 18, 1997.  

A June 1997 rating decision found that the veteran was not 
competent for VA purposes, effective from July 1, 1997, and 
at this time, the regional office (RO) advised the VAMC that 
it would be the payee of the veterans benefits, effective 
July 1, 1997.  

In June 1997, the VAMC in Brecksville, Ohio was also advised 
by the RO that the award of VA disability compensation was 
terminated, effective July 1, 1997, under the provisions of 
38 C.F.R. § 3.557 (2001), because the veteran was not found 
to be competent by the VA, was hospitalized in a VA hospital, 
had neither spouse nor child, and had an estate that exceeded 
$1,500.

In August 1997, the RO determined that VA compensation 
benefits of $1,924 received on the veteran's behalf for the 
period of July 1, 1997 to July 18, 1997 created an 
overpayment of VA benefits in the amount of $1,090.27, and in 
November 1997, the RO denied a waiver of the overpayment on 
the basis that the law required the adjustment that created 
the overpayment and that no hardship existed in the repayment 
of this amount.  

Clearly, the record reflects that VA had notice that the 
veteran was hospitalized in a VA facility at the time it 
disbursed the funds that created the overpayment.  In 
essence, the veteran's representative claims that the VA is 
at fault for the overpayment because it disbursed funds to 
the VAMC that it knew or should have known would in turn make 
the veteran ineligible for those benefits under 38 C.F.R. 
§ 3.557 (2001).  The Board has carefully reviewed the 
pertinent evidence in this matter and agrees with the 
position of the veteran's representative.

Because the RO had notice that the veteran was hospitalized 
in a VA facility at the time, it should not have disbursed 
the funds that created the overpayment.  More specifically, 
knowing the likelihood of the creation of an overpayment 
because of the veteran's hospitalization under 38 C.F.R. 
§ 3.557, the RO should have instead withheld compensation 
benefits until the veteran had been discharged from that 
facility.  (As a practical matter, this may impose an 
unrealistically high operational burden on the complex  
process of delivering veterans' benefits.  The record, 
however, is silent on this matter.)  The veteran was without 
fault in simply receiving funds that should not have been 
disbursed in the first place.  Accordingly, the Board finds 
that the alleged overpayment in this case was not properly 
established. 


ORDER

An overpayment of $1,090.37 having arisen solely from 
administrative error, the veteran, accordingly, has no 
indebtedness, and the issue of waiver is moot; the appeal is 
granted. 


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

